Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 10/18/2021.

As filed, claims 24-43 are pending; and claims 1-23 are cancelled.

	Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,689,388 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/18/2021, with respect to claims 24-43, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 24-43 by conflicting U.S. Patent No. 10,689,388 is withdrawn per filing and approval of the abovementioned terminal disclaimer.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treating cancer via a number of compounds depicted in claim 24.  
The abovementioned compounds were previously found to be free of prior art in parent application No. 15/958,586 (which is now US Patent No. 10,570,138).  Accordingly, the method of treatment via the abovementioned compounds is also free of prior art; i.e. novel and non-obvious.  
Relevant prior art, which disclose compounds that are closely related to the instant compounds, is Foreign Patent Application Publication No. WO2014/138485, hereinafter Boitano (see IDS filed 4/8/2020).  The instant compounds are patentably distinct from the compounds of Boitano because the presence of pyrazolo[1,5-a]pyrimidine ring (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
) or pyrazolo[1,5-a][1,3,5]triazine ring (
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
).  One of skill in the art would not be motivated to modify the prior art compounds and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 24-43 are allowed.
Claims 1-23 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626